DISMISS and Opinion June 25, 2013.




                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00346-CV

          DANNY TRUSSELL, INDIVIDUALLY, AND ON BEHALF OF
    THE HEIRS OF THE ESTATE OF TANDA TRUSSELL, DECEASED, Appellant
                                 V.
         WESTERN RESERVE LIFE ASSURANCE COMPANY OF OHIO,
     WRL LIFE INSURANCE, AEGON FINANCIAL SERVICES GROUP, INC.,
               MARY GRACE ANASCO, DUY M. TRUONG, AND
                WORLD FINANCIAL GROUP, INC., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 11-12748-I

                               MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Lang
       Before the Court is appellant’s May 6, 2013 motion to dismiss the appeal. Appellant has

informed the Court that the parties have settled their differences.      Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
130346F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DANNY TRUSSELL, INDIVIDUALLY,                         On Appeal from the 162nd Judicial District
AND ON BEHALF OF THE HEIRS OF                         Court, Dallas County, Texas.
TANDA TRUSSELL, DECEASED,                             Trial Court Cause No. 11-12748-I.
Appellant                                             Opinion delivered by Justice Lang. Justices
                                                      Myers and Evans, participating.
No. 05-13-00346-CV         V.

WESTERN RESERVE LIFE ASSURANCE
COMPANY OF OHIO, WRL LIFE
INSURANCE, AEGON FINANCIAL
SERVICES GROUP, INC., MARY GRACE
ANASCO, DUY M. TRUONG, AND
WORLD FINANCIAL GROUP, INC.,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellees,
WESTERN RESERVE LIFE ASSURANCE COMPANY OF OHIO, WRL LIFE INSURANCE,
AEGON FINANCIAL SERVICES GROUP, INC., MARY GRACE ANASCO, DUY M.
TRUONG, AND WORLD FINANCIAL GROUP, INC., recover their costs of this appeal from
appellant, DANNY TRUSSELL, INDIVIDUALLY, AND ON BEHALF OF THE HEIRS OF
TANDA TRUSSELL, DECEASED.

Judgment entered this 25th day of June, 2013.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE



                                                –2–